Exhibit 10.108

TRANSAMERICA RETIREMENT SOLUTIONS CORPORATION

NONQUALIFIED DEFERRED COMPENSATION

PLAN DOCUMENT

This Plan is to be used in conjunction with the

Transamerica Retirement Solutions Corporation

Nonqualified Deferred Compensation Adoption Agreement

This Plan is an important legal document. You should consult with your attorney
on whether or not it accommodates your particular situation, and on its tax and
legal implications. Transamerica Retirement Solutions Corporation (“TRSC”) does
not and cannot provide legal or tax advice. The Plan Document and Adoption
Agreement are intended purely as specimen documents for use by you and your
attorney. TRSC can give no assurance that any Employer’s Nonqualified Deferred
Compensation arrangements will meet all applicable Internal Revenue Service
(“IRS”) and Department of Labor (“DOL”) requirements.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1.

  Introduction      2   

Article 2.

  Definitions      3   

Article 3.

  Eligibility and Participation      9   

Article 4.

  Elections and Contributions      10   

Article 5.

  Distribution of Account Balances      17   

Article 6.

  Plan Investments      24   

Article 7.

  Beneficiary      25   

Article 8.

  Vesting and Forfeitures      26   

Article 9.

  Administration      27   

Article 10.

  Miscellaneous      31   



--------------------------------------------------------------------------------

ARTICLE 1. – INTRODUCTION

Whereas, the Employer wishes to establish a nonqualified employee retirement
plan (the “Plan”) solely to provide deferred compensation for a select group of
management or highly compensated employees within the meaning of sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, effective January 1, 2005, and

Whereas, the Plan is intended to comply with section 409A of the Internal
Revenue Code, as amended (the “Code”) and regulations thereunder, and

[If this is an amendment, restatement, and continuation of an existing plan, the
following shall apply:

Whereas, the following provisions constitute an amendment, restatement, and
continuation of the Prior Plan, and

Whereas, amounts that were Earned and Vested under the Prior Plan as of
December 31, 2004, including earnings thereon, shall be considered Grandfathered
Amounts, and thereby, exempt from the requirements under Code section 409A, and
amounts that are earned or vested under this Plan after December 31, 2004,
including earnings thereon, shall be subject to the requirements under Code
section 409A.]

Whereas, the Employer has determined that pursuant to the laws of the Employer’s
state, it may establish such a Plan, and

Whereas, the Employer wishes to provide that the Plan to be established under
this Agreement shall have the name specified in Section 3 of the Adoption
Agreement, and

Whereas, the Employer wishes to provide under the Plan that the Employer shall
pay the entire cost of vested accrued benefits from its general assets and/or
assets set aside in a grantor trust by the Employer to meet its obligations
under the Plan, and

Whereas, the Employer intends that the assets of the Plan and, if applicable,
the Trust shall at all times be subject to the claims of the general creditors
of the Employer,

Now therefore, the Employer does hereby establish the Plan as follows, and does
hereby agree that the Plan shall be structured, held and disposed of as follows:

 

2



--------------------------------------------------------------------------------

ARTICLE 2. – DEFINITIONS

 

2.1

“401(k) Deferrals” means for purposes of the Adoption Agreement, an election to
defer Compensation under the 401(k) Plan.

 

2.2

“401(k) Plan” means the qualified cash or deferred arrangement of the Employer.

 

2.3

“Adoption Agreement” means the Adoption Agreement executed by the Employer and
submitted to Transamerica Retirement Solutions Corporation The Adoption
Agreement shall be considered to be a part of this Plan.

 

2.4

“Age” means age at the most recent birthday.

 

2.5

“Annual Sub-Account” means a bookkeeping account under a Calendar Year Plan
established and maintained by the Employer to which (1) Salary Reduction
Contributions, (2) Matching Contributions, (3) Nonelective Employer
Contributions, and (4) Performance-Based Compensation for a Plan Year shall be
credited to each respective Annual Sub-Account.

 

2.6

“Beneficiary” shall have the meaning set forth in Section 7.1.

 

2.7

“Board” means the Employer’s Board of Directors or Board of Trustees, as
applicable.

 

2.8

“Calendar Year Plan” means a Plan under which the Employer establishes and
maintains a Participant’s Account on behalf of each Eligible Employee’s Annual
Sub-Accounts which include, if applicable, but are not limited to a (1) Salary
Reduction Contribution Account, (2) Performance-Based Compensation Contribution
Account, (3) Matching Contribution Account, and (4) Nonelective Employer
Contribution Account to which (1) Salary Reduction Contributions,
(2) Performance-Based Compensation Contributions, (3) Matching Contributions,
and (4) Nonelective Employer Contributions shall be credited to each respective
Annual Sub-Account.

 

2.9

“Claimant” means a Participant (or in the case of the Participant’s death, the
Participant’s Beneficiary or Beneficiaries) who makes a written application to
the Plan Administrator for benefits that he or she believes are due under the
Plan.

 

2.10

“Code” means the Internal Revenue Code of 1986, as amended.

 

2.11

“Compensation” means amounts so elected by the Employer (or if applicable,
Company) in the Adoption Agreement that are payable to an Eligible Employee (of
if applicable, Eligible Director or Independent Contractor) for services
rendered to the Employer (or if applicable, Company), including but not limited
to wages, salary, bonuses, overtime, commissions, and other remuneration that is
reportable to the Federal government, or which would be reportable if it were
not deferred under this Plan. Compensation shall be based on amounts paid during
that portion of the Plan Year in which the Eligible Employee (or if applicable,
Eligible Director or Independent Contractor) is a Participant

 

3



--------------------------------------------------------------------------------

 

in the Plan. Compensation must be earned in the Plan Year in which any amount of
such Compensation is credited to a Participant’s Account.

 

2.12

“Company” means the entity designated as the Employer in Section 1 of the
Adoption Agreement. For purposes of this Plan, references to Employer shall mean
Company, unless the context clearly indicates otherwise.

 

2.13

“Deferral Agreement” means an election by an Eligible Employee to (1) make a
Salary Reduction Contribution and/or (2) specify a time of distribution for
Salary Reduction Contributions or Employer Contributions made on his or her
behalf, as so elected by the Employer in the Adoption Agreement. A Deferral
Agreement to make a Salary Reduction Contribution must be made prior to the end
of the Election Period preceding the close of the Taxable Year preceding the
Taxable Year in which Compensation subject to the Salary Reduction Contribution
is earned. A Deferral Agreement must specify the time and the form of
distribution as permitted by the election of the Employer in the Adoption
Agreement. Changes to a Deferral Agreement may be made, but only before the
Deferral Agreement becomes irrevocable, which is generally the last day of a
Participant’s Taxable Year. The Participant must also list his or her designated
Beneficiary or Beneficiaries as described in Article 7.

 

2.14

“Deferred Compensation” means the amount of Compensation that the Participant
elects to defer under the Deferral Agreement and that the Participant and the
Employer mutually agree shall be deferred in accordance with the Plan, if any,
and the amount of any Employer Contributions, if any, made on behalf of the
Participant.

 

2.15

“Disability” or “Disabled” means:

 

  (a)

A Participant (1) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (2) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Participant’s Employer.

 

  (b)

As specified in the Adoption Agreement, a Participant shall be deemed Disabled:

 

  (1)

If determined to be totally disabled by the Social Security Administration;

 

  (2)

In accordance with a disability insurance program sponsored by the Employer,
provided the definition of Disability set forth in such insurance program
satisfies the requirements of Section 2.15(a); or

 

  (3)

In the Plan Administrator’s sole discretion, provided that the Participant is
disabled under Section 2.15(a).

 

4



--------------------------------------------------------------------------------

  (c)

In the event the determination of Disability is made under Section 2.15(b)(2) or
Section 2.15(b)(3), the Plan Administrator shall have the exclusive right of
determining, with the assistance of a competent physician, whether a Participant
is Disabled. A certificate to that effect executed by the Plan Administrator and
supported by the affidavit of an examining physician, shall be sufficient
evidence of such fact and may be so accepted by the Plan Administrator without
further inquiry, provided that all Participants under similar circumstances
shall be treated alike.

 

2.16

“Earned and Vested” means amounts deferred under the Prior Plan, if any, to
which a Participant had a nonforfeitable right to receive as of December 31,
2004. Such amounts are considered Grandfathered Amounts. The term Earned and
Vested is only applicable to a plan that is an amendment, restatement, and
continuation of a Prior Plan, as indicated in Section 4 of the Adoption
Agreement.

 

2.17

“Effective Date” means the effective date specified in Section 5(a) of the
Adoption Agreement for new plans, or Section 5(b) of the Adoption Agreement for
a plan that is an amendment, restatement, and continuation of a Prior Plan.

 

2.18

“Election Period” means the enrollment window(s) designated by the Employer in
which a Participant may be permitted to enter into a Deferral Agreement, make a
distribution election(s) upon Separation from Service and/or a Specified Time,
and make any changes to such election(s).

 

2.19

“Eligible Director” means the director of the Company who has been chosen by the
Board each year, in its sole discretion, to be eligible to participate in the
Plan. For purposes of this Plan, references to Eligible Employee shall mean
Eligible Director, unless the context clearly indicates otherwise.

 

2.20

“Eligible Employee” means an individual who is part of a select group of
management or highly compensated individuals who performs services for the
Employer as an employee and who has been chosen by the Employer each year, in
its sole discretion, to be eligible to participate in the Plan. If Eligible
Directors and/or Eligible Independent Contractors participate in this Plan in
accordance with the Employer’s election in the Adoption Agreement, the term
“Eligible Employee” shall also mean such Eligible Directors and/or Eligible
Independent Contractors and the term “employment” shall include service as a
director or independent contractor unless the context clearly indicates
otherwise.

 

2.21

“Eligible Independent Contractor” means the Independent Contractor of the
Company who has been chosen by the Company each year, in its sole discretion, to
be eligible to participate in the Plan. For purposes of this Plan, references to
Eligible Employee shall mean Eligible Independent Contractor, unless the context
clearly indicates otherwise.

 

2.22

“Employer” means the employer named in Section 1 of the Adoption Agreement and
any succeeding or continuing corporation. For purposes of Article 10.2, Employer
shall also include all persons with whom the Employer would be considered a
single employer under Code sections 414(b) or (c). If Eligible Directors and/or
Eligible Independent Contractors participate in this Plan in accordance with the
Employer’s election in the

 

5



--------------------------------------------------------------------------------

 

Adoption Agreement, the term “Employer” shall also mean Company unless the
context clearly indicates otherwise.

 

2.23

“Employer Contributions” means Matching Contributions and/or Nonelective
Employer Contributions made by the Employer on behalf of a Participant, as so
elected by the Employer in the Adoption Agreement.

 

2.24

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

2.25

“Evergreen Plan” means a Plan under which the Employer establishes and maintains
a Participant’s Account, which may have sub-accounts depending on the Employer’s
election, on behalf of each Eligible Employee including, if applicable, but are
not limited to a (1) Salary Reduction Contribution Account,
(2) Performance-Based Compensation Contribution Account (3) Matching
Contribution Account, and (4) Nonelective Employer Contribution Account to which
(1) Salary Reduction Contributions, (2) Performance-Based Compensation
Contributions, (3) Matching Contributions, and (4) Nonelective Employer
Contributions shall be credited.

 

2.26

“Grandfathered Amounts” means amounts, if any, that were deferred under the
Prior Plan and Earned and Vested as of December 31, 2004. Grandfathered Amounts
are not subject to the requirements under Code section 409A. The term
Grandfathered Amounts is only applicable to a plan that is an amendment,
restatement, and continuation of a Prior Plan, as indicated in Section 4 of the
Adoption Agreement.

 

2.27

“Key Employee” means an Eligible Employee treated as a “specified employee” as
of his Separation from Service under Code section 409A(a)(2)(B)(i), i.e., a key
employee (as defined in Code section 416(i) without regard to paragraph
(5) thereof) of the Company or its affiliates if the Company is a Publicly
Traded Company. Key Employees shall be determined in accordance with Code
section 409A using an identification date set forth in the Adoption Agreement. A
listing of Key Employees as of an identification date shall be effective for the
12-month period beginning on the effective date set forth on the Adoption
Agreement.

 

2.28

“Legally Binding Right” means a nonforfeitable right that cannot be reduced or
eliminated within the meaning of Code section 409A and regulations thereunder.

 

2.29

“Matching Contribution” means an amount contributed by the Employer on behalf of
a Participant that elects to make a Salary Reduction Contribution under the
Plan.

 

2.30

“Matching Contribution Account” means a bookkeeping account established by the
Employer for each Participant to which Matching Contributions shall be credited.

 

2.31

“Nonelective Employer Contribution” means an amount contributed by the Employer
on behalf of a Participant.

 

2.32

“Nonelective Employer Contribution Account” means a bookkeeping account
established by the Employer for each Participant to which Nonelective Employer
Contributions shall be credited.

 

6



--------------------------------------------------------------------------------

2.33

“Participant” means any Eligible Employee (or if applicable, Eligible Director
or Independent Contractor) selected by the Employer who has elected to
participate in the Plan by entering into a Deferral Agreement.

 

2.34

“Participant’s Account” means a bookkeeping account established and maintained
by the Employer to which (1) Salary Reduction Contributions, (2) Matching
Contributions, (3) Nonelective Employer Contributions, and (4) Performance-Based
Compensation shall be credited. A Participant’s Account includes the
Participant’s Annual Sub-Account, if applicable.

 

2.35

“Performance-Based Compensation” means Compensation a participant will be
entitled to upon satisfying organizational or individual performance goals for a
performance period that is at least 12 consecutive months. For performance-based
compensation elections, a participant is permitted to make deferral elections
after the beginning of the taxable year the participant will perform the
services, provided that:

 

  ·

The participant makes the deferral election on or before the date that is six
months prior to the end of the related performance period;

 

  ·

The participant performs services continuously from the later of: (i) the
beginning of the performance period or (ii) the date the Company establishes the
performance criteria, through the date the participant makes the deferral
election; and

 

  ·

The amount of performance-based compensation that will be earned is not readily
ascertainable (e.g., the performance goals are not certain to be achieved at the
time the participant makes the deferral election).

Whether or not Compensation is considered Performance-Based Compensation shall
be determined under procedures established by the Plan Administrator and in
accordance with Code section 409A and regulations thereunder.

 

2.36

“Performance-Based Compensation Contribution Account” means a bookkeeping
account established by the Employer for each Participant electing to defer all
or a portion of his or her Performance-Based Compensation.

 

2.37

“Performance-Based Compensation Deferral Election” means an election to defer
all or a portion of Performance-Based Compensation earned during a service
period.

 

2.38

“Plan” means this plan, as named in the Adoption Agreement.

 

2.39

“Plan Administrator” means the Employer or other person(s) or entity(ies)
appointed by the Employer in accordance with Article 9.

 

2.40

“Plan Year” means a twelve (12) consecutive month period beginning and ending on
the dates specified in the Adoption Agreement.

 

7



--------------------------------------------------------------------------------

2.41

“Prior Plan” means a predecessor nonqualified deferred compensation plan, if
any, that was in existence as of October 3, 2004 and is named in the Adoption
Agreement. The Prior Plan is or is not intended to be subject to Code section
409A depending on the election made by the Employer in the Adoption Agreement.
The term Prior Plan is only applicable to a plan that is an amendment,
restatement, and continuation of a plan in existence as of October 3, 2004, as
indicated in the Adoption Agreement.

 

2.42

“Publicly Traded Company” means an entity any stock of which is publicly traded
on an established securities market or otherwise.

 

2.43

“Retirement Age” means the age specified in the Adoption Agreement.

 

2.44

“Salary Reduction Contribution” means an amount of Compensation a Participant
elects to defer under his or her Deferral Agreement which shall be deducted from
the Participant’s Compensation without reduction for any taxes or withholding
(except to the extent required by law or under Code section 409A and regulations
thereunder.)

 

2.45

“Salary Reduction Contribution Account” means a bookkeeping account established
by the Employer for each Participant electing to make a Salary Reduction
Contribution under the Plan.

 

2.46

“Separation from Service” means a “separation from service” within the meaning
of Code section 409A and regulations thereunder.

 

2.47

“Specified Time” means the time a Participant’s account may be distributed prior
to a Separation from Service. A Participant’s distribution as of a Specified
Time shall be null and void upon a Participant’s Separation from Service.

 

2.48

“Taxable Year” means the Participant’s taxable year.

 

2.49

“Trust” means the Trust Agreement between the Employer and the Trustees that
meets the requirements of a “grantor” trust under Revenue Procedures 92-64 and
92-65 and otherwise meets the requirements under Code section 409A and
regulations thereunder.

 

2.50

“Trustees” means the Trustees named in the Trust and their duly appointed and
acting successor Trustee(s) which shall be appointed by the corporation and may
consist of one or more persons.

 

2.51

“Unforeseeable Emergency” means a severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Code section 152(a)) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. Whether or not a Participant has an
Unforeseeable Emergency shall be determined by the Plan Administrator in
accordance with Code section 409A and applicable regulations thereunder.

 

8



--------------------------------------------------------------------------------

ARTICLE 3. – ELIGIBILITY AND PARTICIPATION

 

3.1

Eligibility to Participate in the Plan.

 

  (a)    (1)

If this Plan is an amendment, restatement, and continuation of the Prior Plan,
as indicated in the Adoption Agreement, every Eligible Employee who was a
Participant in the Prior Plan immediately prior to the Effective Date shall
continue to be an Eligible Employee eligible to participate in this Plan. Each
other Eligible Employee shall be eligible to participate in the Plan on the
Effective Date. Thereafter, each employee, independent contractor or director
shall be eligible to participate in the Plan on the date the Employer, in its
sole discretion, determines that such person is an Eligible Employee.

 

          (2)

If this Plan is a new plan, as indicated in the Adoption Agreement, each
Eligible Employee shall be eligible to participate in the Plan on the Effective
Date. Thereafter, each employee, independent contractor or director shall be
eligible to participate in the Plan on the date the Employer, in its sole
discretion, determines that such person is an Eligible Employee.

 

  (b)

An Eligible Employee shall become a Participant in the Plan by executing a
Deferral Agreement in accordance with procedures established by the Plan
Administrator.

 

3.2.

Re-Employment. A Participant whose employment or service with the Employer is
terminated and is subsequently re-employed or re-enters service may become a
Participant only if he or she (1) is designated an Eligible Employee by the
Employer and (2) elects to participate in the Plan by executing a Deferral
Agreement in accordance with procedures established by the Plan Administrator.

 

3.3

Re-Employment of Previously Eligible Employee. A previously Eligible Employee
whose employment or service with the Employer is terminated is subsequently
re-employed or re-enters service, may become a Participant only if he or she
(1) is designated an Eligible Employee by the Employer, (2) elects to
participate in the Plan by executing a Deferral Agreement in accordance with
procedures established by the Plan Administrator, and (3) has already taken a
complete distribution or has not taken a full distribution but has not accrued
any benefit under the plan, except earnings, for a period of 24 months.

 

3.4

Change in Employment Status. During any period in which a Participant remains in
the employ or service of the Employer, but ceases to be an Eligible Employee, he
or she shall cease to be a Participant in the Plan.

 

9



--------------------------------------------------------------------------------

ARTICLE 4. – ELECTIONS AND CONTRIBUTIONS

 

4.1

Election to Make Salary Reduction Contributions.

 

  (a)

Deferral Agreement.

 

  (1)

An Eligible Employee may make an irrevocable Deferral Agreement to make a Salary
Reduction Contribution in one (1) percent increments, not to exceed the
percentage of Compensation specified in the Adoption Agreement, by the end of
the Election Period preceding the Taxable Year in which such Compensation
subject to the Salary Reduction Contribution is earned.

 

  (2)

Unless otherwise specified in the Adoption Agreement, the Deferral Agreement
must specify:

 

  (i)

The time of distribution; and

 

  (ii)

The form of distribution.

 

  (3)

A Deferral Agreement shall be made in accordance with procedures established by
the Plan Administrator and in accordance with Code section 409A and regulations
thereunder.

 

  (b)

Timing of Initial Deferral Agreement. If this Plan is a new Plan, and the
Eligible Employee is not a participant in another account balance plan of the
Employer within the meaning of Code section 409A and regulations thereunder, the
Eligible Employee who is eligible to participate in this Plan as of the Plan’s
Effective Date may make an initial Deferral Agreement to make a Salary Reduction
Contribution within thirty (30) days after the Plan’s Effective Date. Each other
Eligible Employee, Re-Employed Employee or Re-Employed Previously Eligible
Employee who is not a participant in another account balance elective plan of
the Employer within the meaning of Code section 409A and regulations thereunder
may make an initial Deferral Agreement to make a Salary Reduction Contribution
within thirty (30) days after the date the Eligible Employee first becomes
eligible to participate in the Plan. Any such Deferral Agreement must apply only
to compensation paid for services performed after the election. In all other
cases, the initial Deferral Agreement to make a Salary Reduction Contribution
must be made no later than the last day of the Election Period preceding the
Taxable Year in which Compensation subject to the Salary Reduction Contribution
is earned.

 

  (c)

Frequency of Making a Deferral Agreement after Initial Election.

 

  (1)

If the Employer so elects in the Adoption Agreement, a Participant may elect to
make a Salary Reduction Contribution on his or her Deferral Agreement each Plan
Year (annual deferral election).

 

10



--------------------------------------------------------------------------------

  (2)

If the Employer so elects in the Adoption Agreement, a Participant’s Deferral
Agreement shall remain in effect such that the Participant will automatically be
deemed to have made a Deferral Agreement each Plan Year so long as the Deferral
Agreement becomes irrevocable no later than the last day of the Election Period
preceding the Taxable Year in which Compensation subject to the Salary Reduction
Contribution is earned (carry-forward deferral election).

 

  (i)

The Participant may modify or terminate his or her automatic Deferral Agreement
by notifying the Plan Administrator at any time, but any such modification or
termination must be made no later than the last day of the Election Period
preceding the Taxable Year in which Compensation subject to the Deferral
Agreement would have otherwise been earned.

 

  (ii)

The modification or termination of a Participant’s automatic Deferral Agreement
shall be made in accordance with procedures established by the Plan
Administrator and in accordance with Code section 409A and regulations
thereunder.

 

  (d)

Failure to Make Timely Election. If an Eligible Employee fails to enter into a
timely Deferral Agreement, the Eligible Employee shall be deemed to have elected
to make no Salary Reduction Contributions for the applicable Plan Year.

 

  (e)

Crediting of Salary Reduction Contributions. Salary Reduction Contributions made
by a Participant under this Section 4.1 shall be credited to the Participant’s
Account as soon as practicable after the Compensation subject to the Salary
Reduction Contribution would have otherwise been paid to the Participant. All
Salary Reduction Contributions shall be held as an asset of the Employer.

 

  (f)

Any Deferral Agreement to make Salary Reduction Contributions under this
Section 4.1 shall be at all times subject to the rules set forth under
Section 4.4.

 

4.2

Employer Contributions.

 

  (a)

Matching Contributions. If the Employer so elects in the Adoption Agreement, the
Employer may make a Matching Contribution as specified in the Adoption
Agreement.

 

  (b)

Nonelective Employer Contributions. If the Employer so elects in the Adoption
Agreement, the Employer may make Nonelective Employer Contributions under this
Plan. The amount of such Nonelective Employer Contributions shall be equal to
the amount specified in the Adoption Agreement.

 

  (c)

Election of Time and Form of Distribution for Employer Contributions.

 

11



--------------------------------------------------------------------------------

  (1)

If the Employer so elects in the Adoption Agreement, a Participant may elect on
his or her Deferral Agreement to defer Employer Contributions by specifying:

 

  (i)

The time of distribution; and

 

  (ii)

The form of distribution.

 

  (2)

The time and form of distribution must be specified no later than the time the
Participant obtains a Legally Binding Right to such Employer Contributions.
After such time, modification to the time or form of distribution may only be
made in accordance with Section 4.4.

 

  (3)

A Deferral Agreement shall be made in accordance with procedures established by
the Plan Administrator and in accordance with Code section 409A and regulations
thereunder.

 

  (4)

The Participant may modify or terminate the time and/or form of distribution
specified under this Section 4.2(c) by notifying the Plan Administrator prior to
the Participant obtaining a Legally Binding Right to the Employer Contributions
subject to the modification and/or termination. After such time, modification to
the time or form of distribution may only be made in accordance with
Section 4.4.

 

  (5)

The modification or termination of the time and/or form of distribution
specified under this Section 4.2(c) shall be made in accordance with procedures
established by the Plan Administrator and in accordance with Code section 409A
and regulations thereunder.

 

  (d)

Failure to Make Timely Election. If an Eligible Employee fails to set the time
and form of distribution prior to the time the Participant obtains a Legally
Binding Right to Employer Contributions made on his or her behalf, any election
to defer such Employer Contributions after such time shall be subject to the
rules set forth under Section 4.4. Such election to defer Employer Contributions
after the date the Participant obtains a Legally Binding Right to such Employer
Contributions shall be made in accordance with procedures established by the
Plan Administrator and in accordance with Code section 409A and regulations
thereunder.

 

  (e)

Crediting of Employer Contributions. Employer Contributions made on behalf of a
Participant and deferred under this Section 4.2 shall be credited to the
Participant’s Account as soon as practicable. All Employer Contributions
deferred under this Section 4.2 shall be held as an asset of the Employer.

 

  (f)

A Deferral Agreement under this Section 4.2 shall be at all times subject to the
rules set forth under Section 4.4.

 

4.3

Performance-Based Compensation.

 

12



--------------------------------------------------------------------------------

  (a)

If the Employer so elects in the Adoption Agreement, a Participant may make a
Performance-Based Compensation Deferral Election, subject to the requirements of
Section 4.3(b).

 

  (b)

If the Plan Administrator, in its sole discretion, determines that Compensation
constitutes Performance-Based Compensation that is based on services performed
over a period of at least twelve (12) months, the Plan Administrator will
establish procedures under which an Eligible Employee may elect to defer such
Performance-Based Compensation, but such election must be made no later than six
(6) months before the end of the performance period. Such procedures established
by the Plan Administrator shall be made in accordance with Code section 409A and
regulations thereunder.

 

  (c)

A Performance-Based Compensation Deferral Election must specify:

 

  (1)

The time of distribution; and

 

  (2)

The form of distribution.

 

  (d)

Crediting of Performance-Based Compensation. Performance-Based Compensation
deferred under this Section 4.3 shall be credited to the Participant’s Account
as soon as practicable after such Performance-Based Compensation would have
otherwise been paid to the Participant.

 

  (e)

A Performance-Based Compensation Deferral Election made under this Section 4.3
shall apply to Performance-Based Compensation only. The rules set forth under
Section 4.1 or Section 4.2 shall not apply and shall not supplant the rules set
forth under this Section 4.3.

 

  (f)

A Performance-Based Compensation Deferral Election to defer made under this
Section 4.3 shall be at all times subject to the rules set forth under
Section 4.4.

 

4.4

Changes in Time or Form of Distribution.

 

  (a)

A Participant may make a subsequent election to change the time and/or form of a
distribution he or she specified in his or her Deferral Agreement under
Section 4.1, Section 4.2, and/or a Performance-Based Compensation Deferral
Election under Section 4.3, but only if the following conditions are satisfied:

 

  (1)

The election may not take effect until at least twelve (12) months after the
date on which the election is made;

 

  (2)

In the case of an election to change the time and/or form of a distribution
under Sections 5.2 and 5.3, a distribution may not be made earlier than at least
five (5) years from the date the distribution would have otherwise been made;

 

13



--------------------------------------------------------------------------------

  (3)

In the case of an election to change the time and/or form of a distribution
under Sections 5.2 and 5.3, the election must be made at least twelve
(12) months before the date of the first scheduled distribution; and

 

  (4)

The election may not result in an impermissible acceleration of payment
prohibited under Code section 409A and applicable guidance thereunder. If the
Plan Administrator, in its sole discretion, determines that a change in the time
and/or form of a distribution will result in an impermissible acceleration, the
Plan Administrator reserves the right to refuse to honor the change.

 

  (b)

A Participant may change the form of distribution he or she specified in his or
her Deferral Agreement under Section 4.1, Section 4.2, and/or a
Performance-Based Compensation Deferral Election under Section 4.3 to any one of
the distribution form(s) elected by the Employer in the Adoption Agreement, so
long as the change meets the requirements set forth under Section 4.4(a).

 

  (c)

For purposes of making a subsequent election under Section 4.4(a)(2), any form
of distribution elected by the Participant and any amounts payable in the
form(s) set forth under Sections 5.1A(a)(3) and 5.1A(a)(4) or Sections
5.1B(a)(3) and 5.1B(a)(4) shall be treated as a single payment.

 

  (d)

The rules set forth in this Section 4.4 may apply separately to each time and/or
form of distribution specified in a Participant’s Deferral Agreement under
Section 4.1, Employer Contributions under Section 4.2, and/or a
Performance-Based Compensation Deferral Election under Section 4.3.

 

  (e)

A change in the time and/or form of distribution shall be made in accordance
with procedures established by the Plan Administrator and in accordance with
Code section 409A and regulations thereunder.

 

  (f)

Change in the time and/or form of distribution elections or conditions on or
before December 31, 2008. If the Employer so elects in the Adoption Agreement by
December 31, 2008, a Participant may make a subsequent election to change the
time and/or form of a distribution he or she specified in his or her Deferral
Agreement under Section 4.1, Section 4.2, and/or a Performance-Based
Compensation Deferral Election under Section 4.3 and such subsequent
distribution election shall not be treated as a change in the time or form of
distribution or an acceleration of a payment under Section 4.4(a) provided that
the following conditions are met:

 

  (1)

Such subsequent election by the Participant is made on or before December 31,
2008.

 

  (2)

With respect to a subsequent election to change a time and/or form of
distribution made on or after January 1, 2006 and on or before December 31,
2006, the election may apply only to amounts that would not otherwise

 

14



--------------------------------------------------------------------------------

 

be payable in 2006 and may not cause an amount to be paid in 2006 that would not
otherwise be payable in 2006.

 

  (3)

With respect to a subsequent election to change a time and/or form of
distribution made on or after January 1, 2007 and on or before December 31,
2007, the election may apply only to amounts that would not otherwise be payable
in 2007 and may not cause an amount to be paid in 2007 that would not otherwise
be payable in 2007.

 

  (4)

With respect to a subsequent election to change a time and/or form of
distribution made on or after January 1, 2008 and on or before December 31,
2008, the election may apply only to amounts that would not otherwise be payable
in 2008 and may not cause an amount to be paid in 2008 that would not otherwise
be payable in 2008.

 

4.5

Right to Terminate Participation or Cancel a Deferral Election During Calendar
Year 2005.

 

  (a)

So long as the Employer so adopted by December 31, 2005 as indicated in the
Adoption Agreement, a Participant and/or the Plan Administrator may elect to:

 

  (1)

Terminate a Participant’s participation in this Plan at any time during all or
part of calendar year 2005; or

 

  (2)

Cancel a Participant’s deferral election made under Section 4.1, Section 4.2,
and/or Section 4.3 during all or part of calendar year 2005.

 

  (b)

In order to effectuate any termination of participation under Section 4.5(a)(1)
or cancellation of a deferral election under Section 4.5(a)(2), amounts subject
to such termination or cancellation must be includible in income in the taxable
year in which the Participant obtains a nonforfeitable right to receive such
amounts. Any termination of participation or cancellation of a deferral election
may result in a lower amount of deferrals under this Plan, without a complete
elimination of the deferrals.

 

  (c)

In the event of a termination of participation under Section 4.5(a)(1) or the
cancellation of a deferral election under Section 4.5(a)(2), and a distribution
of deferred amounts subject to the cancellation or payable upon termination is
made, such distribution will not cause this Plan to violate Code section 409A,
provided that the full amount of the distribution is included in the
Participant’s income in calendar year 2005, or if later, the taxable year in
which the Participant obtains a nonforfeitable right to receive such amount.

 

4.6

Elections to Defer Compensation Earned on or Before December 31, 2005. If this
Plan is an amendment, restatement, and continuation of the Prior Plan, as
indicated in the Adoption Agreement, a Participant electing to defer
Compensation earned on or before December 31, 2005 will not be subject to this
Article 4 with respect to such election, provided that the:

 

15



--------------------------------------------------------------------------------

  (a)

Election to defer is made on or before March 15, 2005;

 

  (b)

Amounts to which the deferral election relate have not been paid or become
payable at the time of election; and

 

  (b)

Election to defer such Compensation or Employer Contributions is made in
accordance with the terms of this Plan.

 

16



--------------------------------------------------------------------------------

ARTICLE 5. – DISTRIBUTION OF ACCOUNT BALANCES

 

5.1A

Distribution Forms for Evergreen Plans.

 

  (a)

If this Plan is an Evergreen Plan as specified in the Adoption Agreement, then a
Participant may, to the extent permitted by the elections of the Employer
specified in the Adoption Agreement, elect in his or her Deferral Agreement
under Section 4.1, Section 4.2, and/or a Performance-Based Compensation Deferral
Election under Section 4.3 to have his or her Participant’s Account balance
distributed in:

 

  (1)

A lump sum payment;

 

  (2)

Installment payments over the life expectancy of the Participant (as determined
under IRS tables for purposes of Section 72 of the Code). In accordance with the
Employer’s election(s), a Participant electing installment payments over his or
her life expectancy must designate in his or her Deferral Agreement under
Section 4.1, Section 4.2, and/or a Performance-Based Compensation Deferral
Election under Section 4.3 that such payments will be made monthly, quarterly,
semi-annually or annually;

 

  (3)

Installment payments over a period of time, not to exceed twenty (20) years. In
accordance with the Employer’s election(s), a Participant electing installment
payments over a period of years must designate in his or her Deferral Agreement
under Section 4.1, Section 4.2, and/or a Performance-Based Compensation Deferral
Election under Section 4.3 that such payments will be made monthly, quarterly,
semi-annually or annually over three (3), five (5), ten (10), fifteen (15), or
twenty (20) years, or on some other payment schedule; or

 

  (4)

A partial single, lump sum payment and installment payments. A Participant
electing such partial payment must specify in his or her Deferral Agreement
under Section 4.1, Section 4.2, and/or a Performance-Based Compensation Deferral
Election under Section 4.3 the percentage of the payment required to be paid as
a single, lump sum and the percentage of the payment required to be paid as
installment payments. In accordance with the Employer’s election(s) under the
Adoption Agreement, a Participant must designate in his or her Deferral
Agreement under Section 4.1, Section 4.2, and/or a Performance-Based
Compensation Deferral Election under Section 4.3 whether such payments will be
made over the life expectancy of the Participant or over a period of years
(specifying the number of years) and whether such distributions shall be made
monthly, quarterly, semi-annually or annually.

 

  (b)

As specified in the Adoption Agreement, the distribution form(s) elected under
this Section 5.1A shall be made upon the occurrence of a distributable event,
and

 

17



--------------------------------------------------------------------------------

 

in accordance with the Employer’s distribution procedure as specified in the
Adoption Agreement.

 

  (c)

Notwithstanding the distribution form(s) elected, if a Participant’s Account
balance and/or Age is less than the minimum specified in the Adoption Agreement
at the time a distributable event occurs, the full Participant’s Account balance
shall be distributed in a lump sum payment in accordance with Section 5.1A(b).

 

5.1B

Distribution Forms for Calendar Year Plans.

 

  (a)

If this Plan is a Calendar Year Plan as specified in the Adoption Agreement,
then a Participant may, to the extent permitted by the elections of the Employer
specified in the Adoption Agreement, elect in his or her Deferral Agreement
under Section 4.1, Section 4.2, and/or a Performance-Based Compensation Deferral
Election under Section 4.3 to have his or her Calendar Year balance(s)
distributed with respect to such Plan Year in:

 

  (1)

A lump sum payment;

 

  (2)

Installment payments over the life expectancy of the Participant (as determined
under IRS tables for purposes of Section 72 of the Code). In accordance with the
Employer’s election(s), a Participant electing installment payments over his or
her life expectancy must designate in his or her Deferral Agreement under
Section 4.1, Section 4.2, and/or a Performance-Based Compensation Deferral
Election under Section 4.3 that such payments will be made monthly, quarterly,
semi-annually or annually;

 

  (3)

Installment payments over a period of time, not to exceed twenty (20) years. In
accordance with the Employer’s election(s), a Participant electing installment
payments over a period of years must designate in his or her Deferral Agreement
under Section 4.1, Section 4.2, and/or a Performance-Based Compensation Deferral
Election under Section 4.3 that such payments will be made monthly, quarterly,
semi-annually or annually over three (3), five (5), ten (10), fifteen (15), or
twenty (20) years, or on some other payment schedule; or

 

  (4)

A partial single, lump sum payment and installment payments. A Participant
electing such partial payment must specify in his or her Deferral Agreement
under Section 4.1, Section 4.2, and/or a Performance-Based Compensation Deferral
Election under Section 4.3 the percentage of the payment required to be paid as
a single, lump sum and the percentage of the payment required to be paid as
installment payments. In accordance with the Employer’s election(s) under the
Adoption Agreement, a Participant must designate in his or her Deferral
Agreement under Section 4.1, Section 4.2, and/or a Performance-Based
Compensation Deferral Election under Section 4.3 whether such payments will be
made over the

 

18



--------------------------------------------------------------------------------

 

life expectancy of the Participant or over a period of years (specifying the
number of years) and whether such distributions shall be made monthly,
quarterly, semi-annually or annually.

 

  (b)

As specified in the Adoption Agreement, the distribution forms elected under
this Section 5.1B shall be made upon the occurrence of a distributable event and
in accordance with the Employer’s distribution procedure as specified in the
Adoption Agreement.

 

  (c)

Notwithstanding the distribution form(s) elected, if a Participant’s Account
balance(s) and/or Age is less than the minimum specified in the Adoption
Agreement at the time a distributable event occurs, the full Account balance(s)
shall be distributed in a lump sum payment in accordance with Section 5.1B(b).

 

  (d)

Different forms of distribution may be elected for different years.

 

5.2

Distribution as of a Specified Time.

 

  (a)

A Participant may designate at the time he or she completes his or her Deferral
Agreement to receive a Specified Time distribution in the form(s) so elected by
the Employer in the Adoption Agreement and as of a Specified Time designated by
the Employer in the Adoption Agreement.

 

  (b)

Distributions made under this Section 5.2 shall be made in accordance with
Section 5.1A(b) or Section 5.1B(b) as applicable.

 

  (c)

Notwithstanding Section 5.2(b), if the Employer so elects, distributions under
this Section 5.2 may not commence until the date or Age specified in the
Adoption Agreement.

 

  (d)

Different dates of distribution may be elected for different years.

 

5.3

Distribution upon Separation from Service.

 

  (a)

Upon a Participant’s Separation from Service, the unpaid portion of his or her
Participant’s Account balance, if any, shall be distributed in the form(s) so
elected by the Employer in the Adoption Agreement.

 

  (b)

Distributions made under this Section 5.3 shall be made in accordance with
Section 5.1A(b) or Section 5.1B(b), as applicable.

 

  (c)

In the case of a Separation from Service of a Key Employee, distributions under
this Section 5.3 may not be made before the date which is six (6) months after
the date of the Key Employee’s Separation from Service (or, if earlier, the date
of death of the Key Employee).

 

19



--------------------------------------------------------------------------------

5.4

Distribution upon Disability. If a Participant becomes Disabled while employed
with the Employer, the unpaid portion of his or her Participant’s Account
balance, if any, shall be distributed in a single sum.

 

5.5

Distribution upon Death. If a Participant dies while employed with the Employer,
the unpaid portion of his or her Participant’s Account balance, if any, shall be
distributed in a single sum.

 

5.6

Withdrawals for Unforeseeable Emergency.

 

  (a)

A Participant may withdraw all or any portion of his or her Participant’s
Account balance for an Unforeseeable Emergency. The amounts distributed with
respect to an Unforeseeable Emergency may not exceed the amounts necessary to
satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by cessation of deferrals under the
Plan. The Plan Administrator, in its sole discretion, shall determine whether an
Unforeseeable Emergency has occurred and shall distribute all or any portion of
a Participant’s Account balance as soon as practicable after such a
determination.

 

  (b)

If a Participant receives a distribution on account of an Unforeseeable
Emergency under this Plan, such Participant’s Deferral Agreement shall
terminate:

 

  (1)

As soon as practicable following a withdrawal for an Unforeseeable Emergency; or

 

  (2)

If a Participant’s Deferral Agreement is required to be terminated in order for
the Participant to receive a hardship distribution under the 401(k) Plan, or
other plan of the Employer, as soon as practicable following a withdrawal for an
Unforeseeable Emergency.

 

5.7

Distribution upon a Change in Control Event. Upon a Change in Control Event, the
unpaid portion of a Participant’s Account balance, if any, shall be distributed
at the time so elected by the Employer in the Adoption Agreement.

 

  (a)

A “Change in Control Event” means an event described under Code section
409A(a)(2)(A)(v) and regulations thereunder.

 

  (b)

Generally, to constitute a Change in Control Event as to a Participant, the
Change in Control Event must relate to (1) the corporation for whom the
Participant is performing services at the time of the Change in Control Event,
(2) the corporation that is liable for the payment of Plan benefits to the
Participant (or all corporations liable for the payment if more than one
corporation is liable), or (3) a corporation that is a majority shareholder of a
corporation identified in (1) or (2), or any corporation in a chain of
corporations in which each corporation is a

 

20



--------------------------------------------------------------------------------

 

majority shareholder of another corporation in the chain, ending in a
corporation identified in (1) or (2). The ultimate parent corporation in such a
chain shall be referred to as the “Parent.”

 

  (c)

Generally, the types of Change in Control Events are:

 

  (1)

Change in ownership, if a person, or a group of persons acting together,
acquires more than 50% of the stock of the corporation;

 

  (2)

Change in effective control if, over a 12-month period, a person or group
acquires stock representing 30% of the voting power of the corporation or a
majority of the members of the board of directors of the parent corporation is
replaced by directors not endorsed by the persons who were members of the board
before the new directors’ appointment;

 

  (3)

Change in ownership of a substantial portion of corporate assets if a person or
group acquires 40% or more of the gross fair market value of the assets of a
corporation over a 12-month period; or

 

  (4)

A narrower definition in a separate written agreement increasing the percentages
listed in this section above. The entering into of any such separate written
agreement must satisfy the requirements of Code section 409A and the regulations
thereunder.

 

5.8

Intervening Distributable Events. If a Participant has incurred a Separation
from Service (whether or not such Participant is currently receiving a
distribution in the form(s) set forth under Sections 5.1A(a)(2), 5.1A(a)(3), and
5.1A(a)(4) or Sections 5.1B(a)(2), 5.1B(a)(3), and 5.1B(a)(4) on account of a
distributable event under Sections 5.2 or 5.3), then in lieu of the foregoing
distribution form(s), the remainder of the Participant’s Account balance may be
distributed in a lump sum in accordance with Section 5.1A(b) or Section 5.1B(b)
upon the occurrence of an intervening distributable event under Sections 5.4
through 5.7. The Employer shall specify in the Adoption Agreement whether such
lump sum payment is to be made under any or all of the distributable events set
forth under Sections 5.4 through 5.7.

 

5.9

Impermissible Acceleration. If the Plan Administrator, in its sole discretion,
determines that a distribution under this Article will result in an
impermissible acceleration prohibited under Code section 409A and applicable
guidance thereunder, the Plan Administrator reserves the right to refuse to make
any such distribution unless and until the Plan Administrator determines that
the distribution will be made in accordance with Code section 409A.

 

5.10

Delay in Payment. If the Plan Administrator cannot make a distribution by the
dates specified under Section 5.1A(b) or Section 5.1B(b) for reasons beyond the
Employer’s control, or if a distribution would jeopardize the Employer’s
solvency or if the Plan Administrator, in its sole discretion, determines that
(1) the deduction associated with a distribution under this Plan would be
limited by Code section 162(m), or (2) a

 

21



--------------------------------------------------------------------------------

 

distribution would violate federal securities laws, the Plan Administrator may
delay such distributions.

 

5.11

Default time and form of distribution. If the Participant does not select a time
and form of distribution in accordance with this Article 5, the time and form of
distribution shall be a lump sum distribution paid as soon as administratively
feasible following Separation from Service in accordance with the Plan’s
distribution procedures.

 

5.12

Accelerated Payment Exceptions. Unless otherwise elected in the Adoption
Agreement, the plan will provide for an accelerated payment under the following
circumstances:

 

  (a)

Domestic Relations Order—Accelerated distributions for an alternate payee to
comply with a Qualified Domestic Relations Order. For this purpose, a Qualified
Domestic Relations Order means a judgment, decree, or order (including the
approval of a settlement agreement) which is:

 

  (1)

issued pursuant to a State’s domestic relations law;

 

  (2)

relates to the provision of child support, alimony payments or marital property
rights to a spouse, former spouse, child or other dependent of the Participant;

 

  (3)

creates or recognizes the right of a spouse, former spouse, child or other
dependent of the Participant to receive all or a portion of the Participant’s
benefits under the Plan;

 

  (4)

requires payment to such person of their interest in the Participant’s benefits
in an immediate lump payment; and

 

  (5)

meets such other requirements established by the Company.

The Company shall determine whether any document received by it is a Qualified
Domestic Relations Order. In making this determination, the Company may consider
the rules applicable to “domestic relations orders” under Code section 414(p)
and ERISA section 206(d), and such other rules and procedures as it deems
relevant.

 

  (b)

Conflicts of interest– To the extent necessary for any Federal officer or
employee in the executive branch to comply with an ethics agreement with the
Federal government, or, to the extent reasonably necessary to avoid the
violation of an applicable Federal, state, local or foreign ethics law or
conflicts of interest law.;

 

  (c)

Limited cashouts (de minimis distributions)—Discretion to cash out a
Participant’s interest at any time, or automatic cashouts under specified
circumstances, such as Separation from Service, if the annual amount does not
exceed the section 402(g) limit and all plans in the same category are cashed
out at the same time. Installment distributions will also be cashed out if the
amount is

 

22



--------------------------------------------------------------------------------

 

less than a plan-established threshold as set forth in the Adoption Agreement,
which may be any pre-determined amount;

 

  (d)

Taxes—Accelerated distributions may be paid to cover any employment tax, where
applicable, on amounts deferred under the Plan, to pay federal income tax
withholding amounts (or the corresponding state, local or foreign tax
withholding amounts as a result of the payment of any employment taxes), and any
additional income withholding attributable to the pyramiding of wages and taxes.
The total payment under this acceleration provision must not exceed the
aggregate employment taxes and withholding related to such employment taxes;

 

  (e)

Plan termination and liquidation—Distributions due to a termination and
liquidation of the plan in accordance with Treasury Reg. §1.409-3(j)(4)(ix);

 

  (f)

Cancellation of a deferral election due to a Participant meeting the
requirements of Disability, Unforeseeable Emergency under the Plan;

 

  (g)

Payment upon income inclusion under Code section 409A—Accelerated payments
income inclusion that is due to a violation of Code section 409A; and

 

  (h)

Certain offsets—Accelerated payment to a participant to cover a debt owed to the
company if the participant incurred the debt in the ordinary course of business,
the offset does not exceed $5,000 per calendar year, and payment occurs on the
due date of the debt.

 

5.13

Distributions under this Plan shall only be made in cash unless otherwise
provided in the Adoption Agreement.

 

23



--------------------------------------------------------------------------------

ARTICLE 6. – PLAN INVESTMENTS

 

6.1

Unless otherwise stated in the Adoption Agreement, all contributions will be
invested under Transamerica’s Mutual Funds (the “Mutual Funds”), or other
investments that may be selected by the Plan Administrator from time to time
under which Participant’s Accounts will be established for each Participant. The
Employer invests Plan assets in its discretion, taking into account (to the
extent it deems advisable) instructions received from Participants. A
Participant’s investment choices are limited to the types of investments as so
elected by the Employer.

Unless otherwise so elected, the Employer hereby designates that Participants
will be permitted to request the investment of the deferred amounts from a menu
of investment alternatives made available by the Employer under the Plan and
under a policy established by the Employer. The Employer and the provider of
investments under the Plan may impose such restrictions on the investment of
deferred compensation, as they may deem appropriate in their sole discretion.
The Mutual Funds are not a party to this Plan.

 

6.2

All amounts under this Plan, including all investments purchased with such
amounts and all income attributable thereto, shall remain (until made available
to the Participant or Beneficiary) solely the property of the Employer (without
being restricted to the provision of benefits under the Plan) subject to the
claims of the Employer’s general creditors. A Participant has no greater right
to Trust assets than the general creditors of the Employer in the event that the
Employer shall become insolvent. Any vested accrued benefits under the Plan
represent an unfunded, unsecured promise by the Employer to pay these benefits
to the Participants when due. Trust assets can be used to pay only vested
accrued benefits under the Plan or the claims of the Employer’s general
creditors.

 

24



--------------------------------------------------------------------------------

ARTICLE 7. – BENEFICIARY

 

7.1

A Participant shall designate on his or her Deferral Agreement or other form
provided by the Employer, the Beneficiary or Beneficiaries who are to receive
distributions in the event of the Participant’s death. If the Participant has
not properly designated a Beneficiary, or if for any reason such designation
shall not be legally effective, or if said designated Beneficiary or
Beneficiaries shall predecease the Participant, then the Participant’s estate
shall be treated as the Beneficiary. A Participant may change his or her
Beneficiary designation at any time by amending his or her Deferral Agreement or
other form provided by the Employer.

 

25



--------------------------------------------------------------------------------

ARTICLE 8. – VESTING AND FORFEITURES

 

8.1

Vesting. The value of a Participant’s Account with respect to his or her Salary
Reduction Contributions, Matching Contributions, and Nonelective Employer
Contributions shall vest in accordance with the vesting schedules elected by the
Employer under the Adoption Agreement.

 

8.2

When employment or service with the Employer is terminating and payment is not
deferred, the amount of the payment shall be based on the value of the
Participant’s Account plus any contributions subsequently credited to such
Account and less any distributions subsequently made from the Account.

 

8.3

Forfeitures. If applicable, any remainder of a terminating Participant’s
Account, which is not vested, shall be forfeited on the date of his or her
Separation from Service. Any such forfeiture shall be applied to offset future
Employer Contributions under the Plan, or, if none, revert to the Employer.

 

26



--------------------------------------------------------------------------------

ARTICLE 9. – ADMINISTRATION

 

9.1

Plan Administrator. The Plan Administrator shall be the Employer adopting this
Plan, as listed in Section 1 of the Adoption Agreement, or, if applicable, the
person(s) or entity appointed by the Employer to administer the Plan, as listed
in Section 2 of the Adoption Agreement. The Plan Administrator shall serve at
the pleasure of the Employer and the Employer shall have the right to appoint,
in its sole and absolute discretion, any successor Plan Administrator.

 

9.2

Claims for Benefits.

 

  (a)

Filing a Claim. A Participant or his or her authorized representative may file a
claim for benefits under the Plan. Any claim must be in writing and submitted to
the Plan Administrator. Claimants will be notified in writing of approved
claims, which will be processed as claimed. A claim is considered approved only
if its approval is communicated in writing to a Claimant.

 

  (b)

Denial of Claim. In the case of the denial of a claim respecting benefits paid
or payable with respect to a Participant, a written notice will be furnished to
the Claimant within ninety (90) days of the date on which the claim is received
by the Plan Administrator. If special circumstances (such as for a hearing)
require a longer period, the Claimant will be notified in writing, prior to the
expiration of the ninety (90) day period, of the reasons for an extension of
time; provided, however, that no extensions will be permitted beyond ninety
(90) days after the expiration of the initial ninety (90) day period.

 

  (c)

Reasons for Denial. A denial or partial denial of a claim will be dated and
signed by the Plan Administrator and will clearly set forth:

 

  (1)

The specific reason or reasons for the denial;

 

  (2)

Specific reference to pertinent Plan provisions on which the denial is based;

 

  (3)

A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (4)

An explanation of the procedure for review of the denied or partially denied
claim set forth below, including the Claimant’s right to bring a civil action
under ERISA section 502(a) following an adverse benefit determination on review.

 

  (d)

Review of Denial. Upon denial of a claim, in whole or in part, a Claimant or his
or her duly authorized representative will have the right to submit a written
request to the Plan Administrator for a full and fair review of the denied claim
by filing a written notice of appeal with the Plan Administrator within sixty
(60) days

 

27



--------------------------------------------------------------------------------

 

of the receipt by the Claimant of written notice of the denial of the claim. A
Claimant or the Claimant’s authorized representative will have, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits and may submit
issues and comments in writing. The review will take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

If the Claimant fails to file a request for review within sixty (60) days of the
denial notification, the claim will be deemed abandoned and the Claimant
precluded from reasserting it. If the Claimant does file a request for review,
his or her request must include a description of the issues and evidence he or
she deems relevant. Failure to raise issues or present evidence on review will
preclude those issues or evidence from being presented in any subsequent
proceeding or judicial review of the claim.

 

  (e)

Decision upon Review. The Plan Administrator will provide a prompt written
decision on review. If the claim is denied on review, the decision shall set
forth:

 

  (1)

The specific reason or reasons for the adverse determination;

 

  (2)

Specific reference to pertinent Plan provisions on which the adverse
determination is based;

 

  (3)

A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits; and

 

  (4)

A statement describing any voluntary appeal procedures offered by the Plan and
the Claimant’s right to obtain the information about such procedures, as well as
a statement of the Claimant’s right to bring an action under ERISA section
502(a).

A decision will be rendered no more than sixty (60) days after the Plan
Administrator’s receipt of the request for review, except that such period may
be extended for an additional sixty (60) days if the Plan Administrator
determines that special circumstances (such as for a hearing) require such
extension. If an extension of time is required, written notice of the extension
will be furnished to the Claimant before the end of the initial sixty (60) day
period.

 

  (f)

Finality of Determinations; Exhaustion of Remedies. To the extent permitted by
law, decisions reached under the claims procedures set forth in this Section
shall be final and binding on all parties. No legal action for benefits under
the Plan shall be brought unless and until the Claimant has exhausted his or her
remedies under this Section. In any such legal action, the Claimant may only
present evidence and theories which the Claimant presented during the claims
procedure. Any claims which the Claimant does not in good faith pursue through
the review stage of the procedure shall be treated as having been

 

28



--------------------------------------------------------------------------------

 

irrevocably waived. Judicial review of a Claimant’s denied claim shall be
limited to a determination of whether the denial was an abuse of discretion
based on the evidence and theories the Claimant presented during the claims
procedure. Any suit or legal action initiated by a Claimant under the Plan must
be brought by the Claimant no later than one year following a final decision on
the claim for benefits by the Plan Administrator. The one-year limitation on
suits for benefits will apply in any forum where a Claimant initiates such suit
or legal action. Any claim under this Plan relating to an alleged failure to
make a contribution to this Plan, and any suit or legal action for benefits
under this Plan must be made within two years of the date on which the claimed
contribution is alleged should have been made or, if later, the date on which
the Claimant is or should have been aware that such contributions have not been
made.

 

  (g)

Disability Claims. Claims for disability benefits shall be determined under the
DOL Regulation section 2560.503-1 which is hereby incorporated by reference.

 

9.3

Indemnification. To the extent not covered by insurance, the Employer shall
indemnify the Plan Administrator, each employee, officer, director, and agent of
the Employer, and all persons formerly serving in such capacities, against any
and all liabilities or expenses, including all legal fees relating thereto,
arising in connection with the exercise of their duties and responsibilities
with respect to the Plan, provided however that the Employer shall not indemnify
any person for liabilities or expenses due to that person’s own gross negligence
or willful misconduct.

 

9.4

Power and Authority. The Plan Administrator shall have full power and authority
to adopt rules and regulations (including without limitation a reasonable claims
procedure) for the administration of the Plan, and to interpret, alter, amend,
or revoke any rules and regulations so adopted. The Plan Administrator shall
have full power and authority to interpret the terms and provisions of this Plan
and any instrument filed hereunder.

 

9.5

Finality of Decisions. The Plan Administrator’s decisions or interpretations
made under the Plan shall be binding and final on all interested parties.

 

9.6

Presumption of Fairness. Every action taken by the Plan Administrator shall be
presumed to be a fair and reasonable exercise of the authority vested in, or the
duties imposed upon, the Plan Administrator. The Plan Administrator shall be
deemed to have acted impartially as to all persons interested, unless the
contrary be proven by affirmative evidence. The Plan Administrator shall not be
liable for amounts of Deferred Compensation by a Participant or for other
amounts payable under this Plan.

 

9.7

Other Parties. Any person or entity which issues policies, contracts, or
investment media to the Employer or in respect of a Participant is not a party
to this Plan and such person or entity shall have no responsibility,
accountability or liability to the Employer, the Plan Administrator, any
Participant, or any Beneficiary with regard to the operation or adequacy of this
Plan, including any future amendments made thereto.

 

9.8

Information Requests. Any party entitled to payment under this Plan shall comply
with all written requests of the Plan Administrator or its designee to furnish
the Employer with

 

29



--------------------------------------------------------------------------------

 

any information known or available to such party and necessary to the
administration of the Plan.

 

9.9

Expenses. If not paid by the Employer, all reasonable expenses incurred in the
administration of the Plan, including without limitation those of any Trustee
and the Plan Administrator, shall be paid from Participants’ Accounts to which
such expenses are allocable.

 

9.10

No Fiduciary Relationship. Neither the Plan, nor any action taken by the Plan
Administrator or the Employer, shall create or be deemed to create a trust or
fiduciary relationship of any kind between the Employer and the Participant, his
or her Beneficiary, or any other person.

 

30



--------------------------------------------------------------------------------

ARTICLE 10. – MISCELLANEOUS

 

10.1

Amendment of Plan. The Employer or its delegate reserves the right to amend any
provisions of the Plan at any time to the extent that it may deem advisable
without the consent of Participants or any Beneficiaries provided that no such
amendment shall reduce the amount of Compensation deferred before such amendment
without the consent of affected Participants or Beneficiaries.

If this Plan is an amendment, restatement, and continuation of a Prior Plan, as
indicated in Section 4 of the Adoption Agreement, and if the Plan Administrator,
in its sole discretion, determines that an amendment to this Plan will result in
a material modification of the Prior Plan, as defined under Code section 409A
and Internal Revenue Service guidance issued thereunder, the amendment shall not
become effective unless and until the Plan Administrator determines that the
amendment will not result in such a material modification.

 

10.2

Termination of Plan.

 

  (a)

The Employer may terminate the Plan at any time, provided the following
requirements are satisfied:

 

  (1)

If this is an account balance elective plan, there are no other account balance
elective plans maintained by the Employer with respect to any Participants in
this Plan or all account balance elective plans maintained by the Employer have
been terminated with respect to all Participants in this Plan;

 

  (2)

If this is an account balance non-elective plan, there are no other account
balance non-elective plans maintained by the Employer with respect to any
Participants in this Plan or all account balance non-elective plans maintained
by the Employer have been terminated with respect to all Participants in this
Plan;

 

  (3)

No payments to Participants other than payments that would have been paid absent
the termination are made within twelve (12) months of the Plan termination;

 

  (4)

All payments are made within twenty-four (24) months of the Plan termination;
and

 

  (5)

The Employer does not adopt a plan of the same type as the Plan for a period of
three (3) years following the date of Plan termination.

 

  (b)

Section 10.2(a) shall not apply if the Plan is terminated:

 

31



--------------------------------------------------------------------------------

  (1)

Within twelve (12) months of a corporate dissolution taxed under Code section
331 or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A), provided that amounts deferred under the Plan are included in the
Participants’ income in the latest of:

 

  (i)

The calendar year in which the Plan termination occurs;

 

  (ii)

The calendar year in which the amount is no longer subject to a substantial risk
of forfeiture; or

 

  (iii)

The first calendar year in which the payment is administratively practicable.

 

  (2)

Within thirty (30) days preceding or twelve (12) months following a Change in
Control Event as defined under Section 5.7, provided that all substantially
similar arrangements sponsored by the Employer are terminated, so that the
Participant in the arrangement and all Participants under substantially similar
arrangements are required to receive all amounts of Compensation deferred under
the terminated arrangements within twelve (12) months of the date of termination
of the arrangements.

 

  (c)

Upon Plan termination in accordance with Section 10.2(a) and Section 10.2(b), a
Participant’s Account balance shall be payable in a lump sum cash payment to
Participants. Any Participant who is already in pay status and has been
receiving payments in a form or forms under Section 5.1A(a)(2), 5.1A(a)(3), and
5.1A(a)(4) or Section 5.1B(a)(2), Section 5.1B(a)(3), and 5.1B(a)(4) shall
receive the balance(s) of his or her Participant’s Account balance(s) in a lump
sum cash payment.

 

  (d)

Notwithstanding the foregoing, if the Plan Administrator, in its sole
discretion, determines that any accelerated payments made on account of Plan
termination are prohibited under Code section 409A and applicable guidance
thereunder, the Plan Administrator reserves the right to refuse to make any such
payments unless and until the Plan Administrator determines that the payments
may be made in accordance with Code section 409A.

 

10.3

The Employer may, from time to time, hire outside consultants, accountants,
actuaries, legal counsel, or recordkeepers to perform such tasks as the Employer
may from time to time determine.

 

10.4

No benefits under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge or encumbrance. The provisions of
this Plan shall be binding upon and inure to the benefit of the Employer and
Participants and their respective successors, heirs, personal representatives,
executors, administrators, and legatees.

 

10.5

Employment. Participation in this Plan shall not be deemed to be a contract of
employment between the Employer and any Eligible Employee. Nor shall anything
contained herein be deemed to give any Eligible Employee the right to be
retained in the

 

32



--------------------------------------------------------------------------------

 

employ of the Employer or to interfere with the right of the Employer to
discharge any Eligible Employee at any time, nor shall it be deemed to give the
Employer the right to require any employee to remain in its employ, nor shall it
interfere with such Eligible Employee’s right to terminate his or her employment
at any time (as may be provided in any contract or agreement affecting such
employment).

 

10.6

This Plan and the Deferral Agreement, and any subsequently adopted amendment
thereof, shall constitute the total agreement or contract between the Employer
and the Participant regarding the Plan. No oral statement or other written
document regarding the Plan may be relied upon by the Participant.

 

10.7

This Plan shall be construed under the laws of the State specified in the
Adoption Agreement.

 

33